[Cite as Lansky v. Brownlee, 2018-Ohio-3952.]


                Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 105408


                                       JEFFREY A. LANSKY

                                                         PLAINTIFF-APPELLANT/
                                                         CROSS-APPELLEE

                                                   vs.

                                 WILLIAM BROWNLEE, ET AL.

                                                         DEFENDANTS-APPELLEES/
                                                         CROSS-APPELLANTS

                                  [Appeal by Attorney Brent English]

                                                         APPELLANT/CROSS-APPELLEE




                                                JUDGMENT:
                                                 AFFIRMED



                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                     Case No. CV-14-833483

        BEFORE: Laster Mays, J., Boyle, P.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: September 27, 2018
                                 -i-
FOR APPELLANT JEFFREY LANSKY

Mary A. Lansky, pro se
5077-22 Concord Downs Lane 22
Aurora, Ohio 44202

FOR APPELLANT BRENT L. ENGLISH

Brent L. English
Law Offices of Brent L English
The 820 Building, 9th Floor
820 Superior Ave., West
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEES

Brodie M. Butland
David C. Tryon
Porter, Wright, Morris & Arthur
950 Main Avenue, Suite 500
Cleveland, Ohio 44113

Maurice A. Thompson
208 E. State Street
Columbus, Ohio 43215



ANITA LASTER MAYS, J.:

        {¶1}     Appellant attorney Brent L. English (“English”) appeals the trial court’s grant of

summary judgment in favor of defendants-appellees William Brownlee (“W. Brownlee”) and

Lynde Brownlee (“L. Brownlee”) (jointly referred to as the “Brownlees”), husband and wife,

awarding sanctions pursuant to Civ.R. 11 and R.C. 2323.51 against attorney English arising from

English’s representation of Jeffrey Lansky (“Lansky”). 1 The Brownlees filed a cross-appeal

challenging the amount of the award. We affirm.


        1
           On October 2, 2017, this court granted the motion to withdraw as counsel for Lansky filed by English and
ordered that all notices on behalf of Lansky be directed to his widow.
I.     Background and Facts

       {¶2} Lansky served as mayor of the city of Maple Heights, Ohio from December 2007

to December 2015, president of city council from 1991 to 2003, and as a city councilman from

1987 to 1991. Lansky died in March 2017.

       {¶3} The Brownlees are publishers of an internet website entitled Maple Heights News

(www.MapleHeightsNews.org) reporting on city community news. Most of the articles are

authored gratis by the Brownlees, including an editorial blog entitled “Throwback Thursday”

published on July 17, 2014. The blog discussed the significant financial issues faced by the city

from 2011 until the city was declared to be in fiscal emergency in 2015. The blog also included

a copy of campaign literature from Lansky’s second mayoral campaign delineating his

accomplishments during the first term.

       {¶4} The blog attributed a number of service reductions in the community to decisions

made by Lanksy that were allegedly not caused or controlled by Lansky:

       (1)    The closure of a fire station location was attributed to Lansky, though the
              fire chief made the decision to close the station due to budget cuts rather
              than use a smaller staff.

       (2)    The city council and not Lansky voted to renegotiate the waste hauling
              agreement and eliminate curbside recycling.

       (3)    Senior citizens services were not reduced or eliminated by Lansky. Some
              services were provided by volunteer drivers instead of salaried drivers, and
              attempts were made to transport several citizens concurrently for required
              services instead of unilaterally.

       (4)    Lansky did not veto legislation to place a property tax increase on the
              ballot as the blog alleged, but allowed it to pass by failing to veto or
              otherwise act within the period required by the city charter.

       (5)    Contrary to the blog information, Lansky did not terminate the community
              safety town program. The program ended because funding was no longer
               available to retain paid staff and residents did not respond to requests for
               volunteer assistance.

        (6)    City council, not Lansky, voted to stop using public funds to print and mail
               newsletters to residents.

        (7)    City council, not Lansky, voted to eliminate the budget appropriation for
               the “code red” emergency system.

        {¶5}   Lansky telephoned W. Brownlee demanding removal of the false statements.

Lansky consulted with English who sent correspondence to the Brownlees stating the statements

were false, defamatory, and ill-informed and requested the statements be retracted immediately.

        {¶6} The Brownlees “lined through” certain representations after Lansky complained

but the information remained on the website. A July 23, 2014 notice appeared on the site stating

that:

        [The blog] contained [three] errors.     A letter from Mayor Lansky’s lawyer

        informed us that he did not veto the 2013 property tax levy, that Fire Station #2

        was closed at the direction of the fire chief, and there was no loss of service for

        senior transportation. These errors have been “struck out” and updated.

The original text was legible with the strike-through edit. The Brownlees respond that they used

the correction format recommended by “The Reuters Handbook of Journalism” for blog

corrections. Appellees’ brief, p. 6.

        {¶7} English asserts that the Brownlees were contentious, critical, and disrespectful to

Lansky and others at city council meetings, particularly regarding budget cuts required as the

result of revenue losses. Lansky pursued an action for defamation and intentional infliction of

emotional distress, allegedly as the result of complaints received from citizens and concern about
his reputation due to the blog. Lansky charged that W. Brownlee had actual knowledge of the

falsity of the statements due to his position as a city council member.

       {¶8} The Brownlees argue that Lansky and English have engaged in a “‘pattern of

intimidation’ in bringing meritless defamation suits against Lansky’s political opponents” and

that they were the ninth and tenth targets since 1994, a 20-year period. According to the

Brownlees, Lansky threatened them with a lawsuit and told them that he did not want to settle.

He also asked the Brownlees whether they carried homeowner’s insurance to cover a judgment

and refused the Brownlees’ request that he identify in writing the inaccurate information.

Lansky stated during deposition testimony that it was not his responsibility to tell the Brownlees

which information was incorrect.

       {¶9} In response to Lansky’s complaint, the Brownlees counterclaimed for vexatious

litigation and frivolous conduct, violation of Civ.R. 11, and malicious civil prosecution. The

Brownlees asserted that Lansky’s claims were made in bad faith, for improper purposes, were not

supported by existing law and did not serve as the basis for establishing new law.

       {¶10} On November 13, 2015, in a 28-page opinion, the trial court dismissed Lansky’s

claims for defamation and intentional infliction of emotional distress and granted summary

judgment for the Brownlees. The trial court determined that the statements complained of were

not factually false, the strike through methodology that the Brownlees employed to make

corrections to the article was acceptable, and the evidence did not support a finding that the

Brownlees acted with actual malice. The Brownlees’ counterclaims for a vexatious litigator

declaration and malicious prosecution were withdrawn, but the Brownlees continued their pursuit

of sanctions.
        {¶11} The parties appeared for the sanctions hearing required by R.C. 2323.51(B)(2)(a)

on December 15, 2016. Lansky, who was unable to appear due to illness, was allowed to testify

by affidavit. English testified that sanctions should not be imposed, and he objected to the

claims by the Brownlees for attorney fees and expenses exceeding $160,000. The Brownlees

relied on their briefs and affidavits.

        {¶12} On December 28, 2016, the trial court issued an entry based on the trial court’s

review of the entire record. Sanctions were awarded pursuant to Civ.R. 11 and R.C. 2323.51

for: (1) $75 for the counterclaim filing fee; (2) $2,000 for the fees of Brownlees’ primary

counsel; (3) $5,000 for the fees of counsel assisting the primary counsel; and (4) costs and

expenses totaling $2,319.94. The sanctions were imposed against Lansky and English, jointly

and severally. On February 15, 2017, the trial court stayed the request of English and Lansky for

findings of fact and conclusions of law due to the filing of this appeal.

        {¶13} We affirm the judgment of the trial court.

II.     Assignments of Error

        {¶14}    English presents two assignments of error. First, English argues that he did not

engage in frivolous conduct warranting sanctions under R.C. 2323.51. Secondly, English asserts

that his conduct did not violate a duty imposed by Civ.R. 11.

        {¶15} Civ.R. 11 and R.C. 2323.51 are the two avenues available under Ohio law for

recovery of attorney fees for claims of frivolous conduct. “[B]oth authorize the award of attorney

fees as a sanction for frivolous conduct, [but] they have separate standards of proof and differ in

application.” Bikkani v. Lee, 8th Dist. Cuyahoga No. 89312, 2008-Ohio-3130, ¶ 18, citing

Sigmon v. S.W. Gen. Health Ctr., 8th Dist. Cuyahoga No. 88276, 2007-Ohio-2117, ¶ 14.

        A.      Frivolous Conduct Under R.C. 2323.51
        {¶16}    The discretion to award sanctions and attorney fees under R.C. 2323.51 is

legislatively vested in the trial court.

        [A] decision on whether to award sanctions under R.C. 2323.51 will not be
        reversed absent an abuse of discretion. State ex rel. Striker v. Cline, 130 Ohio
        St.3d 214, 2011-Ohio-5350, 957 N.E.2d 19, ¶ 11, citing Ron Scheiderer & Assocs.
        v. London, 81 Ohio St.3d 94, 98, 689 N.E.2d 552 (1998).

Brown v. Carlton Harley-Davidson, Inc., 8th Dist. Cuyahoga No. 101494, 2014-Ohio-5157, ¶ 6.

An abuse of discretion “connotes more than an error of law or judgment; it implies that the

court’s attitude is unreasonable, arbitrary or unconscionable.” (Citations omitted.) Blakemore

v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

        {¶17} The standard for determining frivolous conduct under R.C. 2323.51 is objective.

It “is determined without reference to what the individual knew or believed.”             Hardin v.

Naughton, 8th Dist. Cuyahoga No. 99182, 2013-Ohio-2913, ¶ 14, citing State Farm Ins. Cos. v.

Peda, 11th Dist. Lake No. 2004-L-082, 2005-Ohio-3405, and Ceol v. Zion Indus., Inc., 81 Ohio

App.3d 286, 610 N.E.2d 1076 (9th Dist.1992).

        {¶18}    The Ohio Supreme Court has elaborated:

        Frivolous conduct, as contemplated by R.C. 2323.51(A)(2)(a), is judged under an
        objective, rather than a subjective standard, [State ex rel.] Striker[ v. Cline, 130
        St.3d 214, 2011-Ohio-5350, 957 N.E.2d 19, ¶ 21, and must involve egregious
        conduct. Frivolous conduct is not proved merely by winning a legal battle or by
        proving that a party’s factual assertions were incorrect. Ohio Power Co. v. Ogle,
        4th Dist. Hocking No. 12CA14, 2013-Ohio-1745, ¶ 29-30 (“‘A party is not
        frivolous merely because a claim is not well-grounded in fact. * * * [R.C.
        2323.51] was designed to chill egregious, overzealous, unjustifiable, and frivolous
        action. * * * [A] claim is frivolous if it is absolutely clear under the existing law
        that no reasonable lawyer could argue the claim”), quoting Hickman v. Murray, 2d
        Dist. Montgomery No. CA-15030, 1996 Ohio App. LEXIS 1028, 1996 WL
        125916, 14 (Mar. 22, 1996).

State ex rel. DiFranco v. S. Euclid, 144 Ohio St.3d 571, 2015-Ohio-4915, 45 N.E.3d 987, ¶ 15.
       {¶19}      The presence of one of the following factors supports a finding of frivolous

conduct under R.C. 2323.51:

       “(i) It obviously serves merely to harass or maliciously injure another party to the
       civil action * * * or is for another improper purpose, including, but not limited to,
       causing unnecessary delay or a needless increase in the cost of litigation.

       (ii) It is not warranted under existing law, cannot be supported by a good faith
       argument for an extension, modification, or reversal of existing law, or cannot be
       supported by a good faith argument for the establishment of new law.

       (iii) The conduct consists of allegations or other factual contentions that have no
       evidentiary support or, if specifically so identified, are not likely to have
       evidentiary support after a reasonable opportunity for further investigation or
       discovery.

       (iv) The conduct consists of denials or factual contentions that are not warranted
       by the evidence or, if specifically so identified, are not reasonably based on a lack
       of information or belief.”

Internatl. Union of Operating Engineers, Local 18 v. Laborers’ Internatl. Union of N. Am., Local

310,   8th     Dist.   Cuyahoga    No.   104774,     2017-Ohio-1055,      ¶   14,   quoting    R.C.

2323.51(A)(2)(a)(i)-(iv).

       {¶20}      The trial court determined that, in contrast to Lansky’s claims of character

damage, Lansky testified during deposition that the Brownlees and their website have no

credibility in the community, and that he could not identify anyone who was misled by the

article. Lansky was also unable to demonstrate that he was exposed to public hatred by the

statement that he vetoed legislation to raise property taxes, and could only offer that a few people

were confused. In fact, Lansky admitted that vetoing the legislation would not have had a

negative impact on his reputation in the community.

       {¶21} The trial court determined that the Brownlees’ act of revising the article in accord

with published standards was reasonable as to the other false statements. Finally, the trial court
concluded that the Brownlees were entitled to judgment as a matter of law due to Lansky’s

inability to support the claims of the complaint and to demonstrate damages by clear and

convincing evidence.

       {¶22}    A defamation complainant must demonstrate that the statement in issue is false,

defamatory, published, caused injury, and that the defendant acted with the requisite degree of

fault. Am. Chem. Soc. v. Leadscope, Inc., 133 Ohio St.3d 366, 2012-Ohio-4193, 978 N.E.2d

832, ¶ 77, citing Jackson v. Columbus, 117 Ohio St.3d 328, 2008-Ohio-1041, 883 N.E.2d 1060, ¶

9, quoting A & B-Abell Elevator Co. v. Columbus/Cent. Ohio Bldg. & Const. Trades Council, 73

Ohio St.3d 1, 7, 651 N.E.2d 1283 (1995).

       {¶23}    To establish defamation of a public figure, a complainant must also establish that

the defendant acted with actual malice. Actual malice means that the statement was made “with

knowledge of falsity or a reckless indifference to their truth.” Murray v. Chagrin Valley

Publishing Co., 2014-Ohio-5442, 25 N.E.3d 1111, ¶ 30 (8th Dist.).

       {¶24} As English acknowledged in his brief, he is familiar with the level of proof

required for defamation actions involving public figures. He does not deny the Brownlees’

assertion that he has represented Lansky in similar actions over the 20 years, so he is experienced

in litigating defamation actions. See, e.g., this court’s holding in Lansky v. Rizzo, 8th Dist.

Cuyahoga No. 88356, 2007-Ohio-2500, where we explained the applicable standard of proof:

       To establish reckless disregard, the plaintiff must present
                             clear and convincing evidence that
                             the false statements were made with
                             a “high degree of awareness of their
                             probable falsity,” or that “the
                             defendant in fact entertained serious
                             doubts as to the truth of his
                             publication.”
Id. at ¶ 19, quoting Garrison v. Louisiana, 379 U.S. 64, 74, 85 S.Ct. 209, 13 L.Ed.2d 125 (1964),

and St. Amant v. Thompson, 390 U.S. 727, 731, 88 S.Ct. 1323, 20 L.Ed.2d 262 (1968).

       {¶25}    The trial court’s opinion addressed each of the statements.         The evidence

demonstrated that the Brownlees did not know at the time of publication that Lansky’s failure to

sign the tax increase legislation did not constitute a veto and corrected the error.2 The evidence

failed to support that Lansky was harmed or exposed to public hatred, and the Brownlees’

correction of the item was sufficient.

       {¶26} Lansky admitted during his deposition that he had authority as the city’s safety

director to order the reopening of the fire station. The trial court concluded that the statement

was true when made and properly corrected. It was also reasonable for the Brownlees to believe

that, because Lansky took credit for the reopening of Safety Town, he had the authority to close

it.

       {¶27} On the recycling issue, the trial court concluded that, while the Brownlees knew

that Lansky was not solely responsible for eliminating recycling, it was not unreasonable for

them to attribute the decision to Lansky. The trial court determined that the statement regarding

a reduction of van service for seniors did not rise to the level of defamation since adjustments to

services were made, though there was no actual loss in service. The Brownlees also sufficiently

corrected the statement.

       {¶28} Finally, the trial court determined that the statements about the city newsletter and

code red were not about Lansky so they could not be grounds for a defamation claim. As to all

of the statements, the trial court did not find it unreasonable for others to “attribute actions or

events that occur during a Mayor’s administration directly to the Mayor, despite the fact that
others were also involved in carrying out the actions or events.” Journal entry No. 91723981

(Nov. 13, 2015), p. 17.

       {¶29}       Viewing the evidence objectively, and considering whether any reasonable

attorney would have brought the action in light of the existing law, we cannot say that the trial

court abused its discretion in granting sanctions pursuant to R.C. 2353.51. Sigmon, 8th Dist.

Cuyahoga No. 88276, 2007-Ohio-2117, at ¶ 14.

       {¶30} We affirm the trial court’s judgment issuing sanctions under R.C. 2323.51.

       B.        Civ.R. 11 Sanctions

       {¶31} We also review a trial court’s decision to grant or deny Civ.R. 11 sanctions under

an abuse of discretion standard. ABN Amro Mtge. Group, Inc. v. Evans, 8th Dist. Cuyahoga

No. 98777, 2013-Ohio-1557, ¶ 12, citing Taylor v. Franklin Blvd. Nursing Home, Inc., 112 Ohio

App.3d 27, 677 N.E.2d 1212 (8th Dist.1996), and Jurick v. Jackim, 8th Dist. Cuyahoga No.

89997, 2008-Ohio-2346. A plain reading of R.C. 2323.51 and Civ.R.11 reveals that “both the

statute and the rule impose the same requirement on an attorney: to prosecute only claims

having merit under existing law.” Sigmon at ¶ 23.

       {¶32} Our analysis under Civ.R. 11 is subjective in nature. It is dependent on what the

individual knew or believed:

       The signature of an attorney or pro se party constitutes a certificate by the attorney
       or party that the attorney or party has read the document; that to the best of the
       attorney’s or party’s knowledge, information, and belief there is good ground to
       support it; and that it is not interposed for delay. * * * For a willful violation
       of this rule, an attorney or pro se party, upon motion of a party or upon the court’s
       own motion, may be subjected to appropriate action, including an award to the
       opposing party of expenses and reasonable attorney fees incurred in bringing any
       motion under this rule.


       2
            W. Brownlee’s term as councilman commenced after the legislation was passed by council.
Civ.R. 11.

           {¶33} A trial court considers whether the evidence demonstrates that the attorney that has

signed the document “‘(1) has read the pleading, (2) harbors good grounds to support it to the

best of his or her knowledge, information, and belief, and (3) did not file it for purposes of

delay.’” ABN Amro Mtge. Group, Inc., 8th Dist. Cuyahoga No. 98777, 2013-Ohio-1557, at ¶ 17,

quoting Ceol, 81 Ohio App.3d at 290, 610 N.E.2d 1076.

           {¶34}   Each of these requirements must be met.        Id. at ¶ 17.   Where one of the

requirements is not satisfied, a court considers whether the violation was negligent or willful. A

trial court has broad discretion to determine willfulness as well as the amount of sanctions to

administer. Id.; Rindfleisch v. AFT, Inc., 8th Dist. Cuyahoga Nos. 84551, 84897, and 84917,

2005-Ohio-191, ¶ 16.

           {¶35} In this case, the trial court issued a summary decision holding that sanctions were

imposed under both the statute and the rule, a finding that indicates the trial court determined that

each of the Civ.R. 11 requirements had not been satisfied, or that at least one element was

present and the conduct was willful.

           {¶36} As we noted during our analysis of the first assigned error challenging the

imposition of sanctions under the objective standard of R.C. 2323.51, English represented

Lansky in a number of similar actions over the past 20 years and is familiar with the level of

proof required for defamation actions involving public figures. English has not pointed to facts

demonstrating that the trial court abused its discretion in determining that English’s conduct was

willful.

           {¶37} We affirm the trial court’s decision to impose sanctions under Civ.R. 11 and

overrule appellant’s assigned error on this issue.
          C.      Cross-Appeal; Award of Fees

          {¶38} The Brownlees’ single cross-assigned error asserts that the trial court erred in

awarding only $2,000 in attorney fees to their lead counsel Michael Thompson (“Thompson”)

with The 1851 Center for Constitutional Law, a nonprofit legal organization based in Columbus,

Ohio, and $5,000 in attorney fees to Porter, Wright, Morris & Arthur L.L.P. (“Porter Wright”)

who served as local counsel to Thompson, according to their retainer agreement with the

Brownlees.

          {¶39} The trial court awarded court costs “as assessed by the clerk of courts as well as

defendants’ $75 counterclaim filing fee.” Journal entry No. 97009376 (Dec. 28, 2016), p. 1.

Porter Wright was awarded $5,000, and Thompson was awarded $2,000 in attorney fees.

Thompson also received $695 for hotel, mileage, and parking expenses for traveling to

Cleveland, and Porter Wright was awarded $1,624.94, the full amount of the expenses that were

requested by Porter Wright.

          {¶40} The Brownlees argue that the award is improper where the uncontested lodestar

calculation was $103,666.25 and the trial court failed to detail the decision to deviate from that

calculation. English refutes the application of the lodestar calculation and argues that counsel’s

pro bono representation negated any entitlement to attorney fees.

          {¶41}    The Brownlees rely on Turner v. Progressive Cas. Ins., 8th Dist. Cuyahoga No.

78862, 2002-Ohio-3240, for the position that the lodestar calculation must be employed and

deviations explained in assessing sanctions. The lodestar method was formulated to provide

computation guidelines for fee awards to prevailing parties pursuant to “federal fee-shifting

statutes.” See, generally, Burlington v. Dague, 505 U.S. 557, 112 S.Ct. 2638, 120 L.Ed.2d 449

(1992).
        {¶42} The Turner case cited by the Brownlees was the fourth in a series of appeals

following our initial remand of the case to the trial court to apply the lodestar formula to properly

calculate an award of attorney fees to a prevailing plaintiff under Section 216 of the Fair Labor

Standards Act, 29 U.S.C. 207 et seq.3 The case did not involve the calculation of fees and

expenses under R.C. 2323.51 or Civ.R. 11.

        {¶43}    A court arrives at a lodestar calculation by: (1) “multiplying the number of hours

reasonably expended by a reasonable hourly rate,” and (2) deciding “whether to adjust the

amount [upward or downward] based on the reasonableness factors in Prof.Cond.R. 1.5(a).”

Cruz v. English Nanny & Governess School, Inc., 8th Dist. Cuyahoga No. 103714,

2017-Ohio-4176, ¶ 97, citing Bittner v. Tri-County Toyota, Inc., 58 Ohio St.3d 143, 569 N.E.2d

464 (1991), syllabus (applying the predecessor to Prof.Cond.R. 1.5(a)); Am. Chem. Soc., 10th

Dist. Franklin No. 08AP-1026, 2010-Ohio-2725, ¶ 88.

        {¶44} Cruz did not involve sanction calculations but discussed the lodestar calculation for

attorney fees resulting from the jury’s award of punitive damages. “If punitive damages are

proper, reasonable attorney fees may be awarded as an element of compensatory damages.” Id.

at ¶ 96, citing Galmish v. Cicchini, 90 Ohio St.3d 22, 35, 2000-Ohio-7, 734 N.E.2d 782.

        {¶45} Contrary to cross-appellants’ lodestar argument, when entertaining the issue of

sanctions under Civ.R. 11 and R.C. 2323.51, a trial court is not required, even where frivolous

conduct exists, to award attorney fees.        Marshall v. Cooper & Elliott, 2017-Ohio-4301, 82

N.E.3d 1205, ¶ 26 (8th Dist.), Internatl. Union of Operating Engineers, Local 18, 8th Dist.

Cuyahoga No. 104774, 2017-Ohio-1055, at ¶ 10, Scott v. Nameth, 10th Dist. Franklin


        3
           Turner v. Progressive Corp., 8th Dist. Cuyahoga No. 76524, 1999 Ohio App. LEXIS 5083 (Oct. 28,
1999), Turner v. Progressive Corp., 140 Ohio App.3d 112, 746 N.E.2d 702 (8th Dist.2000), and Turner v.
Progressive Cas. Ins. Co., 8th Dist. Cuyahoga No. 78862, 2001 Ohio App. LEXIS 1781 (Apr. 19, 2001).
No. 16AP-64, 2016-Ohio-5532,¶ 32; see also ABN Amro Mtge. Group, Inc., 8th Dist. Cuyahoga

No. 98777, 2013-Ohio-1557, at ¶ 32.

       {¶46}      The trial court in this case specifically recognized the scope of its discretion,

stating for the record that “the court isn’t bound to award that which is requested * * * [and may]

award that which the court thinks is reasonable under these circumstances.” (Tr. 44.) Counsel

for both parties agreed. (Tr. 44-45.)

       {¶47}     This court “will not disturb a trial court’s decision to grant or deny” “attorney

fees” under Civ.R. 11 and R.C. 2323.51(B)(1) “absent an abuse of discretion.” Marshall at ¶ 26,

citing DiFranco, 144 Ohio St.3d 571, 2015-Ohio-4915, 45 N.E.3d 987, at ¶ 13; State ex rel.

Striker, 130 Ohio St.3d 214, 2011-Ohio-5350, 957 N.E.2d 19, at ¶ 11; Internatl. Union of

Operating Engineers, Local 18 at ¶ 11.

       {¶48} We will not substitute our judgment for that of the trial court and will only find an

abuse of discretion where a decision is “unreasonable, arbitrary or unconscionable.” Marshall,

2017-Ohio-4301, 82 N.E.3d 1205, at ¶ 27, citing DiFranco at ¶ 13, and Blakemore, 5 Ohio St.3d

at 219, 450 N.E.2d 1140. “‘A decision is unreasonable if there is no sound reasoning process that

would support that decision.’” Id., quoting Ockunzzi v. Smith, 8th Dist. Cuyahoga No. 102347,

2015-Ohio-2708, ¶ 9, quoting AAAA Ents. Inc. v. River Place Community Urban Redevelopment

Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990).

       {¶49} The trial court did not abuse its discretion in awarding $5,000 to Porter Wright

and the entirety of the claimed expenses, and $2,000 to Thompson with reimbursement for travel

to Cleveland, based on the relatively simple legal issues and facts of this case. Id. at ¶ 29.

       {¶50} The cross-appellants’ cross-assigned error is without merit.

III.   Conclusion
       {¶51}    The trial court’s judgment is affirmed.

       It is ordered that appellant/cross-appellee and appellees/cross-appellant share equally the

costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



__________________________________________
ANITA LASTER MAYS, JUDGE

SEAN C. GALLAGHER, J., CONCURS;
MARY J. BOYLE, P.J., CONCURS IN JUDGMENT ONLY